Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections to the specification
The use of the term Styrofoam, Nylon, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

35 USC 112(b) rejections
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 12 fails to particularly point out and distinctly claim anything. This may be a typing error. 

Claims 3, 5, 9, contain the trademark/trade name Styrofoam and Nylon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material and, accordingly, the identification/description is indefinite.
35 USC 102(a1) rejections

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 3064137 (Corbett).
	Corbett discloses “all deep ocean water surfaced must be exposed to atmospheric pressure before proceeding to utilization”.  Note the ocean energy apparatus in Corbett has an open top tank (note open pipe 18) exposed to atmospheric pressure that meets the claimed invention of claim 12.
Allowable subject matter
	Claims 1-2, 4, 6-8, 10-11 are allowed.
Claims 3, 5, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 12 should be canceled.
Reasons for Allowance

	In claim 1, the recitation of “an opening through the bottom covered by a rigid disk having a plurality of tube openings through which descending collection tubes of polymer material are connected, one per tube opening, the descending collection tubes having a common length; and a plurality of flotation elements attached to the descending collection tubes at a plurality of points spaced down the depth of the collection tubes; characterized in that water is pumped out of the collection pool through the one or more outflow tubes, and common pressure on the surface of the collection pool and the surrounding ocean water, by virtue of the open top of the collection pool causes water to flow up the collection tubes into the collection pool at a rate to match the rate of flow of water pumped out, keeping the water level in the collection pool the same as the water level of the surrounding ocean water” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 1 and its dependent claims are allowable.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Youlton, Sheldon-Coulson, Wells, and Johnson disclose ocean energy apparatus using open top floats and/or chamber to control the fluid movement inside the tank.
Conclusions

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/2/2022